Citation Nr: 0211524	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  97-20 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel

INTRODUCTION

The appellant had active duty service from December 1974 to 
December 1977, August 1980 to August 1984, and from July 1986 
to October 1994.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C.  The claims file was subsequently transferred to the 
Portland, Oregon, RO.  

The Board remanded this case in May 2001, for additional 
development by the RO.  Additional development has been 
accomplished and the case has been returned to the Board for 
a decision.  

The Board notes that in January 2001, the veteran filed a 
notice of disagreement with a June 2000 rating decision, 
disagreeing with the ratings assigned for his service 
connected disabilities.  A statement of the case was issued 
in May 2002.  A substantive appeal was not filed.  Therefore, 
the Board does not have jurisdiction over this matter.  
38 U.S.C.A. § 7105 (West 1991).


FINDINGS OF FACT

1.  The appellant has failed to show for VA examinations 
without good cause.

2.  The appellant does not have a migraine headache 
disability.

3.  The appellant does not have a hearing loss disability for 
VA purposes.


CONCLUSIONS OF LAW

1.  A migraine headache disability was not incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.655 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.  A hearing loss disability was not incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.385, 3.655 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA), which contains revised notice provisions, 
and additional requirements pertaining to VA's duty to 
assist.  38 U.S.C.A. §§ 5100, 5103, 5103A and 5107.  The new 
law applies to all claims filed on or after the date of the 
law's enactment, as well as to claims filed before the date 
of the law's enactment, and not yet finally adjudicated as of 
that date.  See VAOPGCPREC 11-2000 (2000); 66 Fed.Reg. 33311 
(2001).  Regulations implementing the law were promulgated at 
66 Fed. Reg. 45620-32 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

When a law or regulations change during the pendency of an 
appeal, the version most favorable to the veteran applies, 
absent contrary Congressional intent.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

In this case, the RO has had the opportunity to consider the 
claim on appeal in light of the above-noted change in law and 
regulations.  Further, in a July 2001 letter, the RO notified 
the appellant of the new law and the duties of notification 
and assistance required by it.  A May 2002 supplemental 
statement of the case also noted the change in the law, and 
adjudicated the claims in accordance with the VCAA.  The 
Board finds that the July 2001 letter, as well as the 
statement and supplemental statements of the case provided 
the appellant with adequate notice of what the law requires 
to award service connection for hearing loss and migraine 
headaches.  The appellant further was provided adequate 
notice that VA would help him secure evidence in support of 
his claim if he identified that evidence.  Additionally, in 
an effort to assist him with the claims, he was provided 
notice of VA examinations on multiple occasions, and offered 
ample opportunities to report for VA examinations.  
Significantly, he reported to but a few studies, despite the 
repeated attempts to accommodate him for all the VA 
examinations.

The  statement and supplemental statements of the case also 
provided notice to the appellant of what the evidence of 
record revealed.  Additionally, these documents provided 
notice of why this evidence was insufficient to award service 
connection, as well as notice that the appellant could still 
submit supporting evidence.  Finally, the July 2001 letter 
informed the veteran that it ultimately was his 
responsibility to ensure that records were received by VA.  
In other words, while VA will assist, any duty to assist is 
not a one way street.  Thus, the appellant has been provided 
with notice of what VA was doing to develop the claims, 
notice of what he could do to help his claims, and notice of 
how his claims were still deficient.  Because no additional 
evidence has been identified by the appellant as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the appellant 
of what evidence would be secured by VA and what evidence 
would be secured by the appellant is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Contentions

The veteran contends that as a result of a head injury 
sustained in service, he now has migraine headaches and 
hearing loss, which is caused by ringing noise in his ears.  
He claims that it is in fact tinnitus, and not hearing loss, 
for which he seeks service connection.  He claims that he was 
seen for headaches during service; however, he was simply 
given aspirin.  He asserts that he has had tension headaches 
prior to the 1993 head injury, and that he knows the 
difference between tension and migraine headaches.  He is 
certain that his current headaches are migraine headaches.  

Migraine Headaches

In order for the appellant to establish service connection 
for migraine headaches, he must establish that he has such a 
disability.  38 C.F.R. § 3.303.  

The appellant's service medical records note a head injury in 
February 1993, when he slipped and fell, striking his head 
against a pipe.  There was no report of headaches or hearing 
problems at that time.  The diagnosis was soft tissue injury 
to cranium.  Service medical records dated prior to 1993 note 
that the appellant was seen for headaches, along with other 
symptoms, on a few occasions.  However, his headaches were 
related to sinus problems or a viral syndrome.  He was never 
diagnosed with migraine headaches in service.  In fact, he 
has never been diagnosed with migraine headaches.  It is 
noted that he was seen in May 1996, with complaints of 
migraines.  However, he was not diagnosed with migraine 
headaches at that time.    

The Board notes that the appellant has been scheduled for 
numerous VA examinations to determine whether he has migraine 
headaches, and if so, the etiology of any such headaches.  He 
has repeatedly failed to report for such examinations, or 
canceled the examinations, claiming that his employment 
requires him to travel, which makes him available for 
examinations only when he is in town.  The Board notes that 
the RO notified the appellant of his repeated failure to 
report for VA examinations, and the consequences of such 
failure in the April 1999 Supplemental Statement of the Case 
(SSOC).  

Subsequent to the April 1999 SSOC, the appellant asked that 
his examinations be rescheduled and that he would attend such 
examinations (if he is in town).  However, he canceled and 
rescheduled VA examinations on three occasions, claiming that 
he had to go out of town.  

In a June 2000 SSOC, the RO noted that the VA Medical Center 
in Portland notified the RO that the appellant called to 
cancel his April 2000 appointment, and that the examination 
had already been rescheduled twice.  The RO noted that the 
veteran had been offered sufficient time in advance to secure 
time off from work.  It also noted that no further 
correspondence had been received from the appellant.  

In May 2001, the Board remanded this case for additional 
development, to include a VA examination to determine the 
diagnosis and etiology of the appellant's alleged headaches.  
The Board again notified the appellant of the consequences of 
his failure to report for VA examinations.  The appellant 
failed to report for scheduled August 2001 audiometric and 
neurological examinations.  He was notified of his failure to 
report for the VA examinations in the May 2002 SSOC, but he 
has not submitted evidence of good cause for his failure to 
report.  

Given that neither service nor post-service medical records 
show a diagnosis of migraine headaches, and given the 
appellant's repeated failure to report for VA examinations, 
which were scheduled to determine the existence and etiology 
of any headache disorder, the Board must deny this claim.  
38 C.F.R. §§ 3.303, 3.655.  

The Board notes the appellant's belief that he suffers from 
migraine headaches.  However, as a layperson, he does not 
have the medical training or expertise to render a diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board also notes that VA has made repeated attempts to 
accommodate the appellant to enable him to attend VA 
examinations.  While one may find that there is good cause 
for failure to report for a VA examination because one is out 
of town, repeated failures to report on numerous occasions 
simply cannot be excused.  He was provided with many 
opportunities to report for VA examinations, and the 
consequences of his failure to report.  With no good cause 
being shown for his repeated failures to report, and based on 
the evidence of record, the claim is denied.  

Hearing Loss

In order to establish service connection for hearing loss, 
the appellant must show that he has a hearing loss 
disability.  38 C.F.R. § 3.303.  For VA purposes, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.   

The Board finds that the appellant was exposed to acoustic 
trauma in-service.  He has had numerous hearing tests in 
service, which indicate variable hearing acuity, although for 
VA purposes, it was primarily in the normal range.  The 
single exception was a July 1991 hearing test which showed, 
for VA purposes, a left ear hearing loss.  Subsequent testing 
in August 1994, however, showed no hearing loss, for VA 
purposes, in either ear.  

Post-service medical records also show no evidence of a 
hearing loss disability.  An April 2000 VA examination report 
indicates that the veteran's hearing in each ear is 
completely within normal limits.  Pursuant to the Board's May 
2001 remand, the appellant was scheduled for a subsequent VA 
audiometric examination in August 2001.  However, he failed 
to report for that examination.  For reasons explained above, 
the Board finds that there is no good cause for his failure 
to report.  Thus, as the evidence of record does not show a 
hearing loss disability under VA regulations, the claim must 
be denied.      

The Board notes the veteran's allegation that his intent was 
to claim service connection for tinnitus, rather than hearing 
loss.  However, this is considered a separate issue (from the 
hearing loss claim), over which the Board does not currently 
have jurisdiction.  Specifically, the Board notes that the RO 
denied entitlement to service connection for tinnitus in a 
May 2002 rating decision.  The appellant has not perfected an 
appeal to that issue, and it is therefore not before the 
Board.  38 U.S.C.A. § 7105 (West 1991).

In reaching each of these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


ORDER

Service connection for hearing loss and migraine headaches is 
denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

